Citation Nr: 1510368	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.  For his meritorious service in Vietnam, the Veteran was awarded (among other decorations) the Navy Commendation Medal, the Air Medal, and the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection and assigned a 30 percent rating.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in July 2011.  Since that time, he has submitted evidence indicating that his symptoms have worsened.  Further, at his August 2013 hearing, the Veteran's representative requested that the Board remand the claim in order that the Veteran may undergo a new examination.  In light of the possible worsening of the Veteran's symptoms, the time since the previous examination, and the request of the Veteran's representative, the Board shall remand this case in order that the Veteran may undergo a new examination.

As this claim is being remanded, VA must also seek to obtain updated records of the Veteran's VA and private medical treatment.  Importantly, as it is not clear that the Veteran's complete VA treatment records have already been obtained, the Board requests that all such records be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any private treatment records detailing the Veteran's treatment for his PTSD.

2.  Obtain records of the Veteran's treatment at VA facilities, including his complete VA treatment records and any records of his treatment from the Vet Center.

3.  Following the above ordered development, schedule the Veteran for a VA PTSD examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



